In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated January 20, 2000, which denied his motion to strike the defendants’ amended answer.
Ordered that the order is modified, as a matter of discretion, by deleting the provision thereof denying the plaintiff’s motion and substituting therefor a provision granting the plaintiff’s motion unless the attorney for the defendants pays the plaintiff the sum of $2,000; as so modified, the order is affirmed, without costs or disbursements; and it is further,
Ordered that the defendants’ time to pay the sum of $2,000 is extended until 30 days after service upon them of a copy of this decision and order with notice of entry.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in refusing to impose the extreme sanction of striking the defendants’ amended answer. However, the dilatory conduct of the defendants’ attorney warrants the imposition of a financial sanction (see generally, DeJulio v Wulf, 260 AD2d 425; Wells Fargo Alarm Servs, v Consumers Distrib., 150 AD2d 372). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.